Citation Nr: 1134963	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-35 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for right knee ligament reconstruction and meniscectomy.

2.  Entitlement to service connection for left knee disability, to include as secondary to service-connected right knee ligament reconstruction and meniscectomy.

3.  Entitlement to a temporary total evaluation due to convalescence pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to January 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a rating in excess of 30 percent for a right knee disability, service connection for a left knee disability, and a temporary total rating based on the need for convalescence.  Timely appeals were noted with respect to that decision.

An informal conference on these matters was held before a Decision Review Officer on April 29, 2010, and a hearing was held before the undersigned Veterans Law Judge sitting at the RO on May 26, 2011.  Copies of the conference report and hearing transcript have been associated with the file.

During his May 2011 hearing, the Veteran indicated that he wishes to file a claim for service connection for neurological deficit in the right knee.  The matter is referred back to the RO for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

During his May 2011 hearing, the Veteran testified that he receives treatment from a private physician, Dr. Robie, for his knee disabilities.  Review of the record reflects that the most recent records from Dr. Robie are dated September 2007.  There is a handwritten note in the file indicating that the Veteran had an appointment to see Dr. Robie in May 2010, and during his hearing testimony, the Veteran indicated that he had seen Dr. Robie since September 2007.  Upon remand, Dr. Robie should be contacted and all records of his treatment of the Veteran for right and left knee disabilities since September 2007 should be requested.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Evidence contained within the file shows that the Veteran sustained an injury to his left knee in June 2007 after falling at work.  The Veteran stated that he was treated for his injury at a local urgent care facility on June 27, 2007, and that he received workers' compensation for his injury.  Neither the urgent care records nor the workers' compensation records have been associated with the claims folder.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may have use in deciding the claim, these records are relevant and should be obtained.  Id.

During the Veteran's hearing, he testified as to worsening right knee symptomatology.  Specifically, the Veteran reported that his knee locks and swells with greater frequency than reported on his most recent VA examination, and that he has a greater degree of functional loss than previously noted on examination.  
VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  

Since the outcome of the Veteran's claim for service connection for a left knee disability could impact the Veteran's claim of entitlement to a temporary total rating based on the need for convalescence, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  Therefore, the Board cannot fairly proceed in adjudicating the claim for a temporary total rating until the Veteran's claim for service connection for a left knee disability is resolved. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, contact Dr. Robie and request that all records of the Veteran's treatment since September 2007 be provided for inclusion with the claims folder.  If no such records are available, a negative response should be obtained.  

2.  After obtaining any necessary authorization from the Veteran, contact the Ohio Bureau of Workers' Compensation, or any other appropriate state agency, and request all records associated with the Veteran's workers' compensation claim.  Copies of any disability determinations and all medical records considered in making those determinations should be specifically requested.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

3.  Contact the Veteran and request that he provide the name and address of the urgent care facility where he was treated immediately following his work-related left knee injury, as well as authorization to obtain his treatment records.  After the contact information and authorization are received from the Veteran, contact the facility and request that all records of the Veteran's treatment for a left knee injury or other left knee complaint be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be obtained and the Veteran should be so notified.

4.  Schedule the Veteran for a VA orthopedic examination for the purpose of determining the current level of severity of his service-connected right knee disability.  The claims file and a copy of this remand should be sent to the examiner.

Following the review of the relevant evidence in the claims file, the clinical examination and any tests or diagnostic studies deemed necessary, the examiner should note all relevant right knee symptoms and abnormal clinical findings and specifically determine if there is any ankylosis of the joint, and if so, at what degree; nonunion of the tibia and fibula, with loose motion requiring a brace; or symptoms on par with these criteria.

Further, the examiner must note the range of motion of the right knee and state whether there is any additional functional loss (i.e., additional loss of motion) of the right knee due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees.

5.  After the above has been completed, readjudicate the issues on appeal, including the claim for a temporary total rating for convalescence, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112.




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



